Per Curiam.

This cause is before this court pursuant to an appeal as of right from the dismissal of appellant’s petition for a writ of habeas corpus in the Court of Appeals.
Appellant’s claim for entitlement to release from imprisonment, resulting from conviction for kidnapping, was based upon the assertion that the indictment of the grand jury was not signed by the foreman or deputy foreman.
The Court of Appeals properly found that the claim related to the sufficiency of the indictment. This court stated in Chapman v. Jago (1976), 48 Ohio St. 2d 51, that, “ [t]he question of the sufficiency of the indictment does not relate to the jurisdiction of the court to try appellant for the crime for which he was convicted. Mills v. Maxwell (1963), 174 Ohio St. 523. Appellant’s remedy, if any, is by way of appeal from the judgment of conviction.”
The judgment of the Court of Appeals is therefore affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur,